58740: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 58740


Short Caption:JACOBS VS. ADELSONClassification:Civil Appeal - General - Other


Related Case(s):58294, 59265, 62489, 62944, 63444


Lower Court Case(s):Clark Co. - Eighth Judicial District - A627691Case Status:Remittitur Issued/Case Closed


Disqualifications:PickeringPanel Assigned:
					En Banc
					


Replacement:District Judge Montero for Justice Pickering


To SP/Judge:07/18/2011 / Shirinian, AraSP Status:Completed


Oral Argument:10/09/2013 at 10:30 AMOral Argument Location:Regional Justice Center


Submission Date:10/09/2013How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


AppellantSteven C. JacobsEric T. Aldrian
							(Pisanelli Bice, PLLC)
						Todd L. Bice
							(Pisanelli Bice, PLLC)
						Donald J. Campbell
							(Campbell & Williams)
						James J. Pisanelli
							(Pisanelli Bice, PLLC)
						Jarrod L. Rickard
							(Pisanelli Bice, PLLC)
						Debra L. Spinelli
							(Pisanelli Bice, PLLC)
						J. Colby Williams
							(Campbell & Williams)
						


RespondentSheldon G. AdelsonSteve L. Morris
							(Morris Law Group)
						



14-17508: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


07/07/2011Filing FeeFiling fee due for Appeal.


07/07/2011Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.11-20219




07/07/2011OtherJustice Kristina Pickering disqualified from participation in this matter. Disqualification Reason: Morris Peterson.


07/07/2011Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.11-20223




07/11/2011Filing FeeFiling Fee Paid. $250.00 from Campbell & Williams - check no. 19228.


07/13/2011Notice/OutgoingIssued Notice of Referral to Settlement Program. Issued Notice of Referral to Settlement Program.  This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.11-20930




07/18/2011Settlement NoticeIssued Notice: Assignment to Settlement Program - Settlement Judge: Ara H. Shirinian.11-21459




07/20/2011Docketing StatementFiled Docketing Statement.11-21873




07/20/2011Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge of Docketing Statement.11-21875




07/20/2011Notice/IncomingFiled Certificate of Service of Docketing Statement on Settement Judge.11-21933




08/02/2011Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.11-23270




08/04/2011Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 15 days transcript request; 90 days opening brief.11-23444




08/05/2011Transcript RequestFiled Certificate of No Transcript.11-23673




11/01/2011MotionFiled Appellant's Motion for Extension of Time to File Opening Brief.11-33697




11/01/2011Notice/OutgoingIssued Notice Motion Approved.  Opening Brief and Appendix due December 2, 2011.11-33699




11/02/2011Notice/IncomingFiled Copy of Substitution of Counsel filed in district court on 09/28/2011.11-33773




11/03/2011Notice/IncomingFiled Appellant's Substitution of Counsel.  Pisanelli Bice, PLLC in place and stead of Donald J. Campbell, Esq. and J. Colby Willimas, Esq. of the law firm of Campbell & Williams.11-33963




11/29/2011MotionFiled Stipulation To Extend Time For Appellant To File Opening Brief And Respondent To File Answering Brief.11-36662




12/19/2011BriefReceived Opening Brief (via E-Flex). (FILED PER ORDER 1/17/12)


12/19/2011AppendixFiled Joint Appendix Vol 1.11-38887




12/19/2011AppendixFiled Joint Appendix Vol 2.11-38890




12/19/2011AppendixFiled Joint Appendix Vol 3.11-38904




01/17/2012Order/ProceduralFiled Order Granting Motion for Extension of Time. The clerk of this court shall file the opening brief provisionally received in this court on December 19, 2011, and respondents shall have until January 30, 2012, to file and serve their answering briefs.12-01636




01/17/2012BriefFiled Steven Jacobs' Opening Brief.12-01637




01/20/2012Notice/IncomingFiled Errata to Index to Joint Appendix Vol. 1.12-02058




01/31/2012BriefFiled Respondent Sheldon Adelson's Answering Brief.12-03268




01/31/2012AppendixFiled Supplement to Joint Appendix, Vol. 4.12-03269




01/31/2012Notice/IncomingFiled Respondent Sheldon Adelson's Nev. R. App. P. 26.1 Disclosure Statement.12-03270




03/02/2012Notice/IncomingFiled Notice of Change of Firm Name.12-06846




03/06/2012MotionFiled Motion to Extend Time To File Reply Brief.12-07223




03/06/2012BriefReceived Reply Brief (via E-Flex). (FILED PER ORDER 3/13/12)


03/13/2012Order/ProceduralFiled Order Granting Motion for Extension of Time. The clerk of this court shall file the reply brief, provisionally received in this court on March 6, 2012.12-07982




03/13/2012BriefFiled Steven C. Jacobs' Reply Brief.12-07983




03/13/2012Case Status UpdateBriefing Completed/To Screening.


12/19/2012Order/ProceduralFiled Order to Show Cause. Appellant shall have 11 days from the date of this order within which to show cause why this appeal should not be dismissed for lack of jurisdiction as to respondents Las Vegas Sands and Sands China. Respondents may file any reply within five days of the date that appellant's response is served.12-40135




12/31/2012MotionFiled Appellant's Response to Order to Show Cause.12-41184




02/04/2013Order/ProceduralFiled Order Dismissing Appeal in Part. We dismiss this appeal with regard to Las Vegas Sands and Sands China and the appeal may therefore proceed as between Jacobs and Adelson. Fn2[The clerk of this court is directed to modify the caption of this matter by removing Las Vegas Sands and Sands China as respondents.]13-03583




08/12/2013Order/ProceduralFiled Order Directing Clerk to Schedule Oral Argument. The clerk of this court is directed to schedule this matter for oral argument before the en banc court on the next available calendar.13-23558




08/13/2013Order/ProceduralFiled Amended Order Directing Clerk to Schedule Oral Argument. The clerk of this court is directed to schedule this matter for oral argument before the en banc court on the next available calendar.13-23754




08/26/2013Notice/OutgoingIssued Notice Scheduling Oral Argument. Oral argument is scheduled Wednesday, October 9, 2013 at 10:30 a.m. in Las Vegas. Argument shall be limited to 30 minutes.13-25085




09/24/2013Notice/OutgoingIssued Oral Argument Reminder Notice13-28451




10/04/2013Letter/IncomingFiled Letter from Larry Ish of KTNV-13 Action News requesting permission for photographic or electronic coverage of oral arguments (via fax). Nos. 58740/62489.13-29666




10/04/2013Order/ProceduralFiled Order Granting Media Request.  Larry Ish of KTNV-13 Action News is designated as pool coordinator for purposes of organizing and coordinating the orderly coverage of such proceedings by all participants. All equipment necessary to allow for such photographic or electronic coverage of such proceedings shall be placed in the courtroom before 10:00 a.m.13-29680




10/04/2013Notice/IncomingFiled Notice (KSNV Channel 3 in Las Vegas would like to Video Record the Oral Argument on 10/09/13 @ 10:30 am).13-29727




10/04/2013Order/ProceduralFiled Order. Ms. Joyce Kotnik-Klevins shall coordinate with Larry Ish of KTNV 13 Action News, who was previously designated as pool coordinator for purposes of organizing and coordinating the orderly coverage of such proceedings by all participants. All equipment necessary to allow for such photographic or electronic coverage of such proceedings shall be placed in the courtroom before 10:00 am.13-29747




10/08/2013BriefFiled Sheldon Adelson's Supplemental Authority Submitted Under Nev. R. App. P.31(e).13-30023




10/09/2013Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


03/04/2014Order/IncomingFiled Executive Order. The Hon. Michael Montero is appointed to sit in the place of Justice Kristina Pickering.14-07035




05/16/2014Notice/IncomingFiled Notice of Appearance of Counsel, James J. Pisanelli, Esq., Todd L. Bice, Esq., Debra L. Spinelli, Esq., and Eric T. Aldrian, Esq. of the law firm Pisanelli Bice PLLC,  on Behalf of Appellant Steven C. Jacobs.14-16013




05/30/2014Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Fn1[The Honorable Kristina Pickering, Justice, did not participate in the decision of this matter.] Before the Court EN BANC. Author: Hardesty, J. Majority: Hardesty/Douglas/Saitta/Montero. Cherry, J., Gibbons, C.J., Parraguirre, J., dissenting. 130 Nev. Adv. Opn. No. 44. EN BANC14-17508




06/17/2014Post-Judgment PetitionFiled Respondent's Petition for Rehearing.14-19975




06/17/2014Filing FeeFiling fee paid. E-Payment $150.00 from Steve L. Morris


06/20/2014Order/ProceduralFiled Order Directing Answer to Petition for Rehearing.  Appellant's Answer due:  15 days.14-20312




07/07/2014Post-Judgment PetitionFiled Answer to Petition for Rehearing.14-22033




07/22/2014MotionFiled Respondent's Motion for Leave to File a Reply In Support of Petition for Rehearing. (DETACHED REPLY IN SUPPORT OF PETITION FOR REHEARING AND FILED SEPARATELY PER ORDER FILED 7/25/14).14-23686




07/25/2014Order/ProceduralFiled Order Granting Motion for Leave to File Reply. The clerk of this court shall detach the reply from respondent's July 22, 2014, motion, and file the reply.14-24286




07/25/2014Post-Judgment PetitionFiled Reply to Answer to Petition for Rehearing (Respondent's Reply in Support of Petition for Rehearing).14-24292




07/28/2014MotionFiled Motion for Leave to File Request to Strike or Alternatively, to Correct Record.14-24538




07/28/2014MotionFiled Appellant's Motion to Temporarily File Under Seal Exhibits to Motion for Leave to File Request to Strike or Alternatively, to Correct Record.14-24535




07/31/2014MotionReceived SEALED Portions of Appellant's Motion for Leave to File Request to Strike or Alternatively to Correct Record. (RETURNED, UNFILED, PER ORDER OF 8/08/14).


08/01/2014MotionFiled Response to Motion -Respondent's Consolidated Opposition to Appellant Jacobs's (1) Motion for Leave to File Request to Strike or Alternatively, to Correct Record; (2) Motion to Temporarily File under Seal Exhibits to Motion for Leave to File Request to Strike or Alternatively to Correct Record and Respondent's Countermotion to Strike.14-25232




08/07/2014Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c). Fn2[The Honorable Michael Montero, District Judge in the Sixth Judicial District Court, was designated by the Governor to sit in the place of the Honorable Kristina Pickering, Justice, who voluntarily recused herself from participation in the decision of this matter.] Cherry, J., with whom, Gibbons, C.J., and Parraguirre, J., agrees dissenting.14-25930




08/07/2014MotionFiled Appellant's Reply in Support of (1) Motion for Leave to File Request to Strike or Alternatively, to Correct Record; (2) Motion to Temporarily File Under Seal Exhibits and Opposition to Countermotion.14-25940




08/08/2014Order/ProceduralFiled Order Denying Motions. In light of the order denying rehearing in this matter, all pending motions and requests for relief are denied as moot. The clerk of this court shall return, unfiled, the documents received in this court on July 31, 2014.14-26083




09/02/2014RemittiturIssued Remittitur.14-28899




09/02/2014Case Status UpdateRemittitur Issued/Case Closed.


09/15/2014RemittiturFiled Remittitur. Received by District Court Clerk on September 9, 2014.14-28899